Citation Nr: 1639262	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to January 21, 2015, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran had active military service from March 1969 to March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for bilateral hearing loss and assigned a 0 percent rating, effective June 3, 2010.  

Subsequent to the RO's certification of the appeal to the Board, the Veteran submitted, in January 2015, a Fully Developed Claim seeking an increased rating for his bilateral hearing loss.  Thereafter, the RO apparently overlooked the fact that the increased rating claim for bilateral hearing loss was already on appeal, and issued a May 2015 rating decision in which it increased the rating for to 20 percent, effective January 21, 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To ensure due process, a remand for further procedural development is necessary.

As indicated, the May 2015 rating decision increased the rating for the Veteran's bilateral hearing loss to 20 percent, effective January 21, 2015.  Significantly however, the RO did not provide a subsequent SSOC to the Veteran.  As such, on remand, the Veteran should be issued a SSOC which addresses the two staged periods currently at issue here.  See 38 C.F.R. §§ 19.31 (c) (2015).  See also Shipley v. Shinseki, 21 Vet. App. 458, 461 (2011); Juarez v. Peake, 21 Vet. App. 537, 543 (2008).




Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate, in a SSOC, the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to January 21, 2015, and in excess of 20 percent thereafter, and provide the SSOC to the Veteran and his representative.  Allow an appropriate time for response before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




